DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 and 4 are objected to because of the following informalities: claim 1 in lines 4-5, line 6, line 8 and line 11; claim 3, line 2 and claim 4, line 2 include the phrase “will be”, however since this phrase is not an active claim recitation, it is suggested to replace with --is-- accordingly as appropriate. It is also suggested that the process claims, particularly claim 1 be amended to recite the process steps in an active manner. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 8, 9 and 14, the phrase "in particular" or “such as in 
particular” renders the claims indefinite because it is unclear whether the limitation(s) 
following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the transition temperature" in line 11. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent No. 4,033,024) in view of De Saro et al. (US Patent 9,956,609).
	Regarding claim 1, Takahashi et al. a method for producing feedstock in piece form made from metal including aluminum and/or aluminum alloys, from metallic scrap parts including aluminum and/or aluminum alloys scraps (see abstract and column 2, lines 8-63), cutting the scraps into suitable length or sizes and cleaning to removes oils and other contaminant (see column 2, lines 57-63) to form scrap parts mass  (1, see figure 1 and column 2, lines 55-62) supplying the scrap parts mass to a press or a compacter (i.e. shaping station, see figure 1 and column 2, line 54-column 3, lines 50) and applying  pressure on the scrap parts mass  under room temperature condition (see abstract and column 3, lines 45-50, and claim 8); wherein heat is generated due to the compacting thereby fusing (equated to the claimed heating up to the transition temperature between solid and liquid) scrap parts mass to form a dense or compart mass or  feedstock (14, see figure 1 and column 3, lines 45-53)  having a particular geometric form as output (see abstract and column 3, lines 45-50) comprising metal or aluminum  alloys thereof.
	Takahashi et al. is silent with respect to a method step of sorting the scrap parts according to the alloy components and/or alloy contents thereof and afterwards mixing the scrap parts based on the alloy to be produced in the feedstock of a homogenous alloy composition and distribution.  
However, De Saro et al. teaches a process for preparing or treating metal scrap parts and melting to producing  a target molten metal composition that can be used in a subsequent casting process (see De Saro et al., abstract  and column 1, line 20-column 3, line 10); wherein the method comprises providing a sorting device (210, see De Saro et al., figure 2 and column 5, lines 41-61)  for  sorting  the scrap metal parts and thereafter mixing the scrap metal parts according to the target alloy component and/or alloy; and melting to produce a target alloy feedstock composed of uniform composition and material distribution (see De Saro et al., abstract, column 1, lines 40-62, column 3, lines 30-64 and column 4, lines 32-60 for example). 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify the process of Takahashi et al. to apply a 
sorting device as exemplified by De Saro et al. to sort the scrap parts by alloy components and/or alloy contents based upon the target composition of the feedstock in order to produce a feedstock of uniform composition.
Regarding claim 2, Takahashi et al. in view of De Saro et al. teaches a method 
in which the pressure application on the scrap parts causes heating of the scrap parts resulting in a temperature rise corresponding to the melting point of the metal or alloys forming the scrap parts; fusing of the scrap parts together to produce compact or a dense mass or a feedstock (see Takahashi et al., figure 1 and column 2, line 54-column 3, lines 50).
Regarding claim 5, Takahashi et al. in view of De Saro et al. teaches a method 
in which the homogenous composition scrap mass produced after pressing is supplied to an extruder (15, see Takahashi et al., figure 1, abstract and column 3, lines 50-68). 
Regarding claims 6 and 14, Takahashi et al. in view of De Saro et al. teaches a method in which individual fractions of the scrap parts are known to composed of aluminum and/or aluminum alloys (see Takahashi et al., abstract); wherein the method comprises mixing said scrap parts together before compacting to produce the feedstock (see Takahashi et al., figure 1, abstract and column 3, lines 45-50, and claim 8, also see De Saro et al., abstract, column 1, lines 40-62, column 2, lines 50-65 and column 4, lines 32-60 for example). Takahashi et al. in view of De Saro et al., therefore meets substantially all aspects of the claims.
   Regarding claim 7, Takahashi et al. in view of De Saro et al. teaches a method 
in which the feedstock (14, see in figure 1 the feedstock is output as a continuous 
cylindrical compacted mass and as such reads on the claimed rope) that can be cut to 
suitable length(s) based on the subsequent application (Takahashi et al., figure 1 and column 3, lines 50-60).          Regarding claim 8, Takahashi et al. in view of De Saro et al. teaches a method 
in which the metal parts comprise chips, dust, melting residuals from the production of metal parts including aluminum cast parts, aluminum punched parts (see Takahashi et al., column 1, lines 12-26).
	Regarding claim 9, Takahashi et al. in view of De Saro et al. teaches device for producing feedstock in piece form made from metals including  aluminum and/or aluminum alloys for a metal casting installation  (see Takahashi et al. ,abstract and column 2, lines 8-63; and see De Saro et al., figure 1 and column 1, lines 20-39 and column 6, lines 15-22)  comprising a storing device having several storing areas (interprets the storing areas to read on a scrap yard and supporting structures, see De Saro et al., figure 1 column 1, lines 20-39) for storing scrap parts made of metal or aluminum and/or aluminum alloys according to their alloy components and/or alloy contents; comprising a mixing device (see De Saro et al., figure 4, column 6, lines 23-53 and column 11, lines 14-32) for mixing the scrap parts to obtain a composition having a homogenous alloy distribution for the target feedstock (see De Saro et al., abstract, column 1, lines 40-62, column 3, lines 30-64 and column 4, lines 32-60 for example); and further comprising a pressing device (i.e. shaping station, see Takahashi et al., figure 1 and column 2, line 54-column 3, lines 50) to which the sorted and mixed scrap part composition is supplied to be compressed by applying  pressure  under room temperature condition (see abstract and column 3, lines 45-50, and claim 8); wherein heat is generated due to the compacting process, the scrap parts fusing and bonding together (equated to the claimed heating up to the transition temperature between solid and liquid) to form a dense or compart mass or feedstock of metal or aluminum  alloys (14, see figure 1 and column 3, lines 45-53) having a particular geometric form as output (see abstract and column 3, lines 45-50).
	Regarding claim 11, Takahashi et al. in view of De Saro et al. teaches a method 
in which the pressing device is configured as an extruder (12, see Takahashi et al., figure 1 and column 3, lines 50-65).             Regarding claim 12 and 13, Takahashi et al. in view of De Saro et al. teaches a device in which the pressing device comprises extruders (see De Saro et al., claim 12, also see Takahashi et al., figure 1 and column 3, lines 50-65).  Since De Saro et al., teaches the generalized class of extruders, it would necessarily flow that said disclosure would encompass all types of extruders. Therefore, selection to choose any one of a screw extruder and a piston extruder in the combined device of Takahashi et al. and De Saro et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, especially since each one of these types of extruders when used would reasonably yield the predictable result of producing a compact or a dense scrap mass from the scrap parts. 
 	 Regarding claim 15 and 16, Takahashi et al. in view of De Saro et al. teaches a device for producing a feedstock comprising a pressing device that outputs a continuous cylindrical compacted body feedstock (14, see Takahashi et al., figure 1); and a cutting device configured for cutting the outputted continuous feedstock into suitable or predetermined length(s) (see Takahashi et al., column 4, lines 20-35). Takahashi et al. in view of De Saro et al., therefore meets the claimed measuring device and cutting device arranged downstream of the pressing device as required by these claims since cutting to the suitable length(s) would necessarily require the use of a measuring device.

7.	Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent No. 4,033,024) in view of De Saro et al. (US Patent 9,956,609) as applied to claim 1 above, and further in view of Takahashi et al. (US Patent No. 4,050,142).
 	Regarding claims 3, 4 and 10, Takahashi et al. in view of De Saro et al. teaches a method comprising a step of reducing the size of the scrap parts by cutting and combining to form scrap parts mass (1 see Takahashi et al., figure 1 and column 2, lines 55-63) and sorted (see De Saro et al., abstract, column 1, lines 40-62, column 3, lines 30-64 and column 4, lines 32-60 for example). Takahashi et al. in view of De Saro et al. fails to teach a step of reducing the size of the scrap parts by crushing. However Takahashi et al.’142 teaches that in the process of producing a feedstock from scrap parts, size reduction of the scrap parts is done by either a crushing device or a cutting device  (2, Takahashi et al.’142, figure 1, column 2, line 65-column 3, line 15); wherein the crusher or crushing device is arranged downstream of the storing device (i.e. scrap yard, see Takahashi et al.’142, figure 1 and column 2, line 65-column 3, line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Takahashi et al. in view of De Saro et al. to reduce the size of the scrap parts before the compacting step by either crushing using a crusher or cutting using a cutting device as exemplified by Takahashi et al.’142, since selecting either of these two processes would yield substantially the same expected results. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Stern (US 2,391,752), Price et al. (US 3,626,578), Shimizu et al. (US 4,171,061) and Takahashi et al. (US 4,028,795) are also cited in PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733 
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733